Name: 89/532/EEC: Council Decision of 25 September 1989 amending the seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed-producing crops and the seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-09-28

 Avis juridique important|31989D053289/532/EEC: Council Decision of 25 September 1989 amending the seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed-producing crops and the seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries Official Journal L 279 , 28/09/1989 P. 0034 - 0034*****COUNCIL DECISION of 25 September 1989 amending the seventh Decision, 85/355/EEC, on the equivalence of field inspections carried out in third countries on seed-producing crops and the seventh Decision, 85/356/EEC, on the equivalence of seed produced in third countries (89/532/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Decision 89/100/EEC (2), and in particular Article 16 (1) (a) and (b) thereof, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (3), as last amended by Directive 88/380/EEC (4), and in particular Article 15 (1) (a) and (b) thereof, Having regard to the proposal from the Commission, Whereas, in its seventh Decision, 85/355/EEC (5), as last amended by Decision 89/368/EEC (6), the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in Directives 66/401/EEC and 69/208/EEC; Whereas, in its seventh Decision, 85/356/EEC (7), as last amended by Decision 89/368/EEC, the Council determined that seed of certain species produced in certain third countries is equivalent to corresponding seed harvested in the Community; Whereas in respect of most third countries, Decision 85/355/EEC and 85/356/EEC expire on 30 June 1990; Whereas, however, in the case of Australia and Norway, further detailed information was awaited and the equivalence granted in respect of those countries was limited to a period thought necessary for this to be supplied and assessed; whereas that period expired on 30 June 1989; Whereas, in the case of Australia, the supply and assessment of this information is progressing, but further time is needed for its completion; whereas, in the case of Norway, the information awaited has been supplied and its assessment is, for the present, completed; Whereas it is therefore appropriate, in the case of both countries, to extend the equivalence granted until the date on which Decisions 85/355/EEC and 85/356/EEC expire in respect of most third countries, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 85/355/EEC is hereby replaced by the following: 'Article 3 This Decision shall apply from 1 July 1985 to 30 June 1990.'. Article 2 Article 5 of Decision 85/356/EEC is hereby replaced by the following: 'Article 5 This Decision shall from apply from 1 July 1985 to 30 June 1990.'. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 September 1989. For the Council The President H. NALLET (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 38, 10. 2. 1989, p. 36. (3) OJ No L 169, 10. 7. 1969, p. 3. (4) OJ No L 187, 16. 7. 1988, p. 31. (5) OJ No L 195, 26. 7. 1985, p. 1. (6) OJ No L 163, 14. 6. 1989, p. 30. (7) OJ No L 195, 26. 7. 1985, p. 20.